Citation Nr: 1137173	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating for service-connected lumbar spine disability in excess of 40 percent disabling.

2.  Entitlement to an extraschedular rating for service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the lumbar spine disability and assigned an initial 10 percent rating.  During the course of the appeal, the Veteran moved to Alabama; original jurisdiction now resides in the Montgomery, Alabama RO.

In a January 2008 rating decision, the RO increased the assigned disability rating to 40 percent, effective the date of service connection.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In August 2009, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a September 2009 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for the service-connected lumbar spine disability to include entitlement to an extraschedular rating.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Reasons for remand

Pursuant to the September 2009 Board Remand, the Veteran was afforded a VA examination in January 2010 as to his service-connected lumbar spine disability.  

Critically, the Veteran has complained of flare-ups of symptomatology as to his lumbar spine.  The January 2010 VA examiner documented the Veteran's report concerning the frequency of these flare-ups.  However, the examiner did not comment on the severity of the claimed flare-ups and did not express an opinion concerning the extent to which the Veteran's functional ability would be additionally limited during the flare-ups.  Moreover, the examiner failed to provide an opinion concerning the impact of the flare-ups on the Veteran's occupational functioning.

The January 2010 VA examiner provided range of motion findings as to the Veteran's lumbar spine.  However, he further indicated that "[c]hecking for loss of joint function with use due to pain, fatigue, weakness, lack of endurance, or incoordination was felt not feasible in this patient."  Although he subsequently noted that the Veteran was experiencing a "mild paraspinal spasm," he did not explain why he was unable to accomplish complete testing as to the service-connected lumbar spine disability.  The Board additionally notes that although the VA examiner noted that the Veteran experienced a mild paraspinal spasm, he did not comment on the frequency or the functional impairment caused by said spasms.

When evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joints or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Accordingly, because the January 2010 VA examination report failed to adequately address the matter of functional loss with sufficient specificity in accordance with DeLuca, the Board is without a sufficient basis in the record by which to consider the Veteran's increased rating claim.  See 38 C.F.R. § 4.2 (2010).  As such, the Board believes that an updated VA examination is needed to assess the Veteran's current lumbar spine symptomatology and to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss including with flare-ups.

Moreover, the Veteran asserted that he experiences radiating pain to his neck due to his lumbar spine disability.  See, e.g., the January 2010 VA examination.  The January 2010 VA examiner also noted that the Veteran "appeared to have slight weakness in the muscles innervated by the L5-S1 dermatomes on the left."  The spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In light of the medical evidence of neurological complaints, the Veteran should be afforded a neurological VA examination in conjunction with his VA spine examination. 

The Board notes that the most recent VA treatment records contained in the claims folder are from November 2009.  Upon remand, VBA should obtain the Veteran's more recent treatment records as such records are potentially relevant to the pending claim.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  Appropriate steps should be taken to secure any outstanding VA treatment records dating from November 2009 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

2.  After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability with muscle spasms.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.  The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.  If such testing is not feasible, the examiner should explain the reasons therefore.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and/or muscle spasms and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups and muscle spasms.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups and muscle spasms in terms of the degree of additional range of motion loss.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected lumbar spine disability.  Any functional impairment of the lower extremities due to the lumbar spine disability should be identified.  The examiner should specifically state whether the Veteran's service-connected lumbar spine disability causes neurological impairment.  If so, the examiner should state which nerve(s) is impaired and whether there is complete or incomplete paralysis of the nerve.  If incomplete, the examiner should state whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy.

The examiner should also provide an opinion concerning the impact of the lumbar spine disability, to include flare-ups and/or muscle spasms, on the Veteran's ability to work.

The report should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Following completion of the examination ordered above, review the examination report for specific compliance with the Board's directive.  Any deficiency should be addressed prior to recertification to the Board.

5.  Following any further development that the RO deems necessary, the Veteran's claims should then be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

